The objections to the charge upon assumed risk, as urged in the second assignment, are good, and the assignment should here be sustained for the reasons given. The special charge upon assumed risk requested and refused should have been given. The proof is paramount that a safe way to do the work was provided; tongs with which to handle the iron to be placed under the hammer. Appellee by his own testimony admits it. He further admits that he knew that the alleged defect in the hammer had not been repaired, because he testifies that he was working with the hammer at 7:30 a. m., and then notified the foreman of the defect, and again he notified him at about 11 a. m. and he worked on continuously with the hammer until hurt. Thus he admits that he knew that it had not been repaired, so greater is the reason for using the tongs instead of his hands.
The facts in this case are sufficient to be the basis of both assumed risk and of *Page 431 
contributory negligence, so the trial court was not excused from giving the requested charge upon assumed risk because defendant suggested that it did not care for a charge upon contributory negligence, nor was the defect in the main charge cured thereby. I therefore enter my dissent.